Opinion issued May 15, 2006










In The
Court of Appeals
For the
First District of Texas
____________

NOS. 01–06–00072–CV
           01–06–00409–CV
           01–06–00410–CV
           01–06–00411–CV
____________

IN RE EDWARD ROY NEWSOM, Relator




Original Proceedings on Petitions for Writs of Mandamus and Injunction




MEMORANDUM OPINIONAs best as we can determine, relator Edward Roy Newsome has asserted four
separate original proceedings in the papers he filed on January 25, 2006: (1) a petition
for a writ of mandamus (case number 01–06–00072–CV); (2) a petition for a writ of
prohibition (case number 01–06–00409–CV); (3) a petition for a writ of injunction
(case number 01–06–00410–CV); and (4) a petition for a writ of quo warranto (case
number 01–06–00411–CV).  We cannot determine the underlying lawsuit, identity
of the respondent, or identity of the real party in interest.  Finally, relator has neither
paid the required filing fees, nor filed an affidavit of indigence that complies with the
requirements of the Texas Rules of Appellate Procedure.  See Tex. R. App. P. 5
(requiring payment of fees in civil cases); Tex. R. App. P. 20.1(a), (c)(2) (establishing
indigence); see also Tex. Gov’t Code Ann. §§ 51.207, 51.941(a), 101.041 (Vernon
2005) (listing fees in court of appeals); Fees Civ. Cases B(1), (3) (listing fees in
court of appeals).
          A court of appeals has no general writ power over a person—other than a judge
of a district or county court—unless issuance of the writ is necessary to enforce the
jurisdiction of the court in a case properly before it.  See Tex. Gov’t Code Ann. §
22.221(a), (b) (Vernon 2004); Silva v. Klevenhagen, 833 S.W.2d 746, 747 (Tex.
App.—Houston [1st Dist.] 1992, orig. proceeding).  Because the petitions do not
identify the respondent or underlying lawsuit, we have no jurisdiction over relator’s
petitions.
 
 
 
          Accordingly, we dismiss for want of jurisdiction the petitions in case numbers
01–06–00072–CV, 01–06–00409–CV, 01–06–00410–CV, and 01–06–00411–CV and
all requests for relief in those petitions.
 
PER CURIAM
Panel consists of Chief Justice Radack and Justices Taft and Nuchia.